Case: 13-10303    Date Filed: 09/11/2013   Page: 1 of 9


                                                     [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                 _______________________________

                           No. 13-10303
                       Non-Argument Calendar
                 _______________________________

                  D.C. Docket No. 1:11-cv-01296-AT


DARRIN WILLIAMS,

                                                        Plaintiff-Appellant,

                                  versus

DAWN MORAHAN,

                                                       Defendant-Appellee.

                 _______________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                _______________________________

                           (September 11, 2013)

Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:

     Darrin Williams appeals the district court’s dismissal, based on

qualified immunity, of his 42 U.S.C. § 1983 malicious prosecution claim
           Case: 13-10303     Date Filed: 09/11/2013   Page: 2 of 9


against Probation Officer Dawn Morahan. After review of the record and the

parties’ briefs, we affirm.

                                      I.

      On March 30, 2007, Mr. Williams was convicted of cocaine

possession in the Superior Court of Gwinnett County, Georgia. He was

given first offender status and sentenced to two years of probation. Based

upon credit for time served, his sentence was set to expire on January 13,

2009. That sentence was later shortened by three months so as to terminate

on October 13, 2008.

      On August 12, 2008, Mr. Williams was incarcerated on suspicion of

committing two disorderly conduct offenses that violated the terms of his

probation. Although he had not been adjudicated guilty of the disorderly

conduct offenses, he mistakenly remained incarcerated after his cocaine

possession probationary term had expired. On November 10, 2008, Officer

Morahan petitioned the superior court for an adjudication of guilt on Mr.

Williams’ disorderly conduct offenses. At the time, Mr. Williams had not

yet been released even though his cocaine possession probationary term

expired nearly one month earlier. In her petition, Officer Morahan

incorrectly stated that Mr. Williams’ term was set to expire on March 30,

2009—two years after his original sentencing date—based on a



                                      2
           Case: 13-10303    Date Filed: 09/11/2013   Page: 3 of 9


miscalculation that failed to give Mr. Williams credit for both time served

and the fact that his sentence had been shortened by three months.

      On December 5, 2008, the court held a hearing to address Mr.

Williams’ alleged probation violations. The court found that Mr. Williams

was in violation of his probation, but did not adjudicate him guilty of the

disorderly conduct offenses. The superior court’s order incorrectly listed the

expiration date for Mr. Williams’ probationary term as March 30, 2009. The

court sentenced Mr. Williams to serve the rest of that time at a work release

program.

      On December 10, 2008, Mr. Williams failed to report for the work

release program. On December 28, 2008, Officer Morahan obtained a

warrant for Mr. Williams’ arrest for violation of probation on the ground that

he had committed felony escape under GA. CODE ANN. § 16-10-52. In

February of 2009, Officer Morahan represented to the court that an officer

had filed a return of the warrant because Mr. Williams could not be found in

the county. Based on that representation, the court ordered Mr. Williams’

probationary sentence to be tolled pursuant to GA. CODE ANN. § 42-8-36(a).

      On March 10, 2009, Mr. Williams was arrested and incarcerated on

misdemeanor and escape charges. On April 30, 2009, Officer Morahan filed

a petition alleging that Mr. Williams’ purported escape was a violation of the



                                      3
           Case: 13-10303     Date Filed: 09/11/2013   Page: 4 of 9


terms and conditions of his probation. Her petition incorrectly stated that Mr.

Williams’ probationary term was set to expire on June 4, 2009, and

recommended that Mr. Williams be adjudicated guilty of escape and re-

sentenced to five years’ imprisonment (with 24 months to be served). At a

hearing held on May 7, 2009, the superior court relied on Officer Morahan’s

representations, revoked Mr. Williams’ probation, adjudicated him guilty of

escape, and re-sentenced him to two years’ incarceration with credit for time

served since March 10, 2009.

      On May 11, 2009, a staff member from the superior court called

Officer Morahan and inquired about a discrepancy concerning the date listed

in her petition for when Mr. Williams’ probationary term would expire.

There is no indication that Officer Morahan responded to this inquiry.

Sometime thereafter, the superior court requested Sharon Cashin, Chief

Probation Officer for the Georgia Department of Corrections, to look into

whether Mr. Williams’ sentence had been miscalculated. On January 20,

2010, Officer Cashin sent a letter to Field Operations Supervisor Michael

Kraft, which explained that Mr. Williams’ probation had expired in October

of 2008 and that his wrongful incarceration could be attributed to Officer

Morahan’s miscalculation. The next day, Officer Morahan responded to




                                      4
              Case: 13-10303        Date Filed: 09/11/2013    Page: 5 of 9


Officer Cashin’s letter. She stated that her miscalculation was an honest

mistake, and was not done with any malicious intent.

       On January 21, 2010, Mr. Williams filed a motion to declare his

sentence null and void. The superior court granted the motion, and Mr.

Williams was released from custody. The Department of Corrections

disciplined Officer Morahan for her miscalculation with a one-year, five-

percent pay reduction; it also noted in her adverse action file that Officer

Morahan appeared to minimize the seriousness of the matter.

       On December 6, 2010, Mr. Williams filed a complaint in state court

asserting § 1983 claims against Officer Morahan and other defendants. 1 The

case was removed to federal district court. Officer Morahan later filed a

motion to dismiss, which argued that Mr. Williams’ amended complaint

failed to establish the necessary elements of a malicious prosecution claim

or, alternatively, that she was entitled to either qualified immunity or

absolute quasi-judicial immunity. The district court ruled that Officer

Morahan was entitled to qualified immunity, and dismissed Mr. Williams’

amended complaint.2 This appeal followed.


       1
           The other defendants are not parties on appeal.
       2
         The district court also concluded that Mr. Williams had alleged sufficient facts
to state a malicious prosecution claim against Officer Morahan. But it did not address
whether Officer Morahan was entitled to absolute quasi-judicial immunity. Given our
disposition, we do not address either issue on appeal.


                                              5
           Case: 13-10303     Date Filed: 09/11/2013   Page: 6 of 9


                                      II.

      We review de novo the district court’s dismissal based on qualified

immunity, accepting Mr. Williams’ allegations as true and drawing

reasonable inferences in his favor. See St. George v. Pinellas County, 285

F.3d 1334, 1337 (11th Cir. 2002). Under well-established precedent, Officer

Morahan is entitled to qualified immunity unless Mr. Williams can show

that (1) she violated his constitutional rights, and (2) this right was clearly

established at the time of the violation. See Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). On appeal, we only address

whether it was clearly established in late 2008/early 2009 that Officer

Morahan’s alleged conduct violated Mr. Williams’ constitutional rights

because our resolution of that issue is dispositive of this case. See Pearson v.

Callahan, 555 U.S. 223, 236, 129 S. Ct. 808, 818 (2009) (“The judges of the

district courts and the courts of appeals should be permitted to exercise their

sound discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first in light of the circumstances in

the particular case at hand.”).

      A right is clearly established if the officer—“at the pertinent time and

given the specific circumstances of this case—had fair notice that [her]

conduct would violate clear federal law.” Long v. Slaton, 508 F.3d 576, 584



                                       6
           Case: 13-10303      Date Filed: 09/11/2013    Page: 7 of 9


(11th Cir. 2007). In the qualified immunity context, “clear federal law” is a

term of art defined as “either (1) earlier case law from the Supreme Court,

this Court, or the highest court of the pertinent state that is materially similar

to the current case . . . or (2) general rules of law from a federal

constitutional or statutory provision or earlier case law that applie[s] with

obvious clarity to the circumstances.” Id. at 584.

      As an initial matter, we note that Mr. Williams has not cited to any

controlling, materially similar case law suggesting that a probation officer’s

sentence miscalculation constitutes a constitutional violation. First, Mr.

Williams relies on the Department of Corrections’ standard operating

procedures, two decisions from the Georgia Court of Appeals—Todd v.

State, 134 S.E.2d 56 (Ga. App. 1963) and Reed v. State, 115 S.E.2d 270 (Ga.

App. 1960)—and various provisions of Georgia state law. None of those

authorities, however, can create clearly established law for purposes of

federal qualified immunity analysis. See Marsh v. Butler County, Ala., 268

F.3d 1014, 1033 n.10 (11th Cir. 2001) (en banc). Cf. Virginia v. Moore, 553

U.S. 164, 128 S. Ct. 1598 (2008) (holding that an officer’s violation of state

law does not necessarily qualify as a federal constitutional violation).

Second, Mr. Williams only relies on decisions from the Supreme Court and

this court articulating the general standard for probable cause. Third, the two



                                        7
           Case: 13-10303    Date Filed: 09/11/2013   Page: 8 of 9


Georgia Supreme Court decisions that Mr. Williams cites to are not

materially similar. See Harris v. Grimes, 110 S.E.2d 747 (Ga. 1959); State v.

Mills, 495 S.E.2d 1 (Ga. 1998). Both of these decisions stand for the

proposition that, once an offender’s sentence is complete, the state cannot

revoke probation or impose additional penalties for that same crime. Neither

case deals with a circumstance where a state official was mistaken as to

when a sentence would be completed.

      Mr. Williams’ argument, therefore, relies exclusively upon whether

Officer Morahan’s alleged conduct violated the Fourth Amendment with

obvious clarity. See Long, 508 F.3d at 584. We hold that it does not because,

at the time Officer Morahan filed her revocation petitions, there were

published decisions from this court granting absolute immunity to probation

officers who were alleged to have made material misrepresentations that

impacted the offender’s sentence. See Spaulding v. Nielsen, 599 F.2d 728,

729 (5th Cir. 1979) (“We hold that a probation officer is entitled to the same

protection [of absolute immunity] when preparing and submitting a

presentence report in a criminal case.”); Hughes v. Chesser, 731 F.2d 1489,

1490 (11th Cir. 1984) (dismissing suit against federal probation officer

alleged to have falsified facts in a presentence investigation report and

stating that “[t]he immunity extended . . . to a federal probation officer



                                      8
           Case: 13-10303    Date Filed: 09/11/2013   Page: 9 of 9


would be equally applicable to a state probation officer”) (emphasis added);

Holmes v. Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005) (holding that

“parole officers enjoy immunity for testimony given during parole

revocation hearings when they act within the scope of their duties”).

Although we do not decide today whether Officer Morahan is entitled to

absolute immunity, these cases preclude a finding that she “had fair notice

that [her] conduct would violate clear federal law.” Long, 508 F.3d at 584.

      In sum, it was not clearly established in late 2008/early 2009 that

Officer Morahan’s alleged conduct—while certainly disturbing and not

cause for commendation—would subject her to liability under § 1983. The

district court did not err in dismissing the malicious prosecution claim based

on qualified immunity.

      AFFIRMED.




                                      9